Appeal by defendant from a judgment of the County Court, Nassau County (Lockman, J.), rendered November 21,1977, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. On this appeal defendant challenges as error a portion of the court’s charge to the jury and two comments made by the prosecutor during summation. However, none of these alleged errors was properly preserved for review. No objection was raised as to either the allegedly immproper charge or the first of the two allegedly improper comments by the prosecutor, and accordingly, these issues were not preserved for review as a matter of law (see CPL 470.05, subd 2; People v Thomas, 50 NY2d 467). Although an objection was taken as to the second of the prosecutor’s comments, it was sustained by the trial court, which gave an immediate curative instruction. There was no request for further instructions or for a mistrial and, accordingly, this error is also not reviewable as a matter of law (see People v Galloway, 54 NY2d 396; People v Medina, 53 NY2d 951). Under the circumstances, review in the interest of justice is not warranted. Titone, J. P., Weinstein, O’Connor and Rubin, JJ., concur.